DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	Claim 19 recites the limitation "the recessed receptacle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




3.	Claim(s) 1 & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB 20170341769 Haberbusch Mark, et al. Hereinafter Haberbusch.
4.	Regarding claim 1, Haberbusch teaches a system for autonomous hydrogen refueling of an aircraft, comprising: a landing pad (para 0027, refueling station equal to landing pad); a hydrogen storage tank (fig. 3, element 46 storage dewar); a refueling arm configured to couple the hydrogen storage tank to the aircraft (fig. 9, element 23); and a controller configured to control a flow of fuel from the hydrogen storage tank to the aircraft (para 0148, controller, element 26).
5.	Regarding claim 4, Harberbusch teaches the system of claim 1, further comprising:
at least one sensor located on the landing pad; wherein the at least one sensor is configured to detect a proximity of the aircraft relative to the landing pad (para 0081).
6.	Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20180196418 Meier; Brian et al.
7.	Regarding claim 9, Meier teaches a method for autonomous refueling of an aircraft comprising:
providing a refueling arm (fig. 1B, element 105) having a nozzle (fig. 1B, element 104, docking probe equal to nozzle); landing the aircraft on the nozzle (fig. 1A); coupling the nozzle to the aircraft (para (0030-0031); flowing fuel to the aircraft through the refueling arm (abstract, Para 0015 probe used for coupling and refueling); and decoupling the nozzle from the aircraft (para (0030-0031). 
8.	Regarding claim 10, Meier teaches the method of claim 9, further comprising: determining a height of the nozzle based upon a communication from the aircraft (para 0070).
9.	Regarding claim 11, Meier teaches the method of claim 10, further comprising:

10.	Regarding claim 12, Meier teaches the method of claim 9, further comprising: verifying the aircraft is coupled before flowing fuel to the aircraft (claim 2 and 3).
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20190077521 Kelly Andrew Paul et al.
11.	Regarding claim 14 Kelly teaches, a system for autonomous hydrogen refueling of a plurality of aircraft concurrently, comprising: a hydrogen storage tank (fig. 1, element 11); a first landing pad (para 0036, element 14, “fueling interface equal to landing pad); a first refueling arm located on the first landing pad configured to couple the hydrogen storage tank to a first aircraft (figure 1, element 16 “port” equal to fueling arm); a second landing pad (para 0036, element 14, “fueling interface equal to landing pad); a second refueling arm located on the second landing pad configured to couple the hydrogen storage tank to a second aircraft (figure 1, element 16 “port” equal to fueling arm); and a controller configured to control a flow of fuel from the hydrogen storage tank to each refueling arm independently (fig. 1, element 18, controller).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberbusch as applied to claims 1 and 4 above, and further in view of 20190277448 Krogsgaard; Jacob.
13.	Regarding Claim 2, Haberbusch, teaches the system of claim 1, but fails to teach further comprising: a compressor located between the hydrogen storage tank and the controller; wherein the compressor is configured to increase a pressure of the fuel from the hydrogen storage tank.
However Krogsgaard, teaches further comprising: a compressor (fig 1 element 2) located between the hydrogen storage tank (fig 1 element 5a, b, c) and the controller (fig 1 element 4); wherein the compressor is configured to increase a pressure of the fuel from the hydrogen storage tank.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, as taught by Haberbusch,  with the compressor taught by Krogsgaard So that “wherein the control of the hydrogen refueling station is optimized…” (para 0006).

14.	Claims 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberbusch as applied to claims 1 and 4 above, and further in view of WO 2007/059781 Svendstorp Niels et al.
claim 3, Haberbusch teaches the system of claim 1, but fails to teach further comprising: an actuator located between the landing pad and the refueling arm; wherein the refueling arm translates vertically in response to the controller.
However, Svendstorp teaches an actuator located between the landing pad and the refueling arm (page 14, line 16, “motorized fuel conduit” equal to actuator); wherein the refueling arm translates vertically (page 14, line 15-16 “A telescopic or otherwise extendable and retractable”) in response to the controller (page 14, line12-13, communication technology).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the system of claim 1, as taught by Haberbusch, with an actuator located between the landing pad and the refueling arm; wherein the refueling arm translates vertically in response to the controller as taught by Svendstorp in order for (“a safe coupling procedure between the nozzle 3 and the orifice 2 is executed.” Page 14, lines18-19).
16.	Regarding claim 5, Haberbusch teaches the system of claim 1, but fails to teach further comprising: at least one sensor located on the landing pad; wherein the at least one sensor is configured to detect a proximity of the aircraft relative to the landing pad.
However, Svendstorp teaches the system of claim 1, further comprising: a wireless system coupled to the controller; wherein the wireless system is configured to relay fueling data between the controller and the aircraft (claims 10-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the system of claim 1, as taught by Haberbusch, with a wireless system coupled to the controller as taught by Svendstorp in order to allow (“The refueling transaction and the following payment should be performed as smoothly as possible” page 11, lines 11-12).

s 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberbusch as applied to claims 1 and 4 above, and further in view of 20180196418 Meier; Brian et al.
18.	Regarding claim 6, Haberbusch teaches the system of claim 1, but fails to teach further comprising: a recessed receptacle located on an underside surface of the aircraft.
However Meier teaches further comprising: a recessed receptacle located on an underside surface of the aircraft (Fig. 1A, element 102).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the system of claim 1, as taught by Haberbusch with the recessed receptacle as taught by Meier, in order to facilitate the landing of the airborne remotely operated and autonomous vehicles.(para 0067).
19. 	Regarding claim 7 Harberbusch, teaches, as modified the system of claim 6, wherein the recessed receptacle clamps onto the refueling arm. (para 0028, A transfer tube nozzle compression fitting with a specially designed tapered compression feature for compressing on a tapered tank flange seal. And para 0145).
20.	 Regarding claim 8 Harberbusch, teaches, as modified the system of claim 6, The system of claim 6, wherein the refueling arm clamps onto the recessed receptacle. (para 0145).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meier as applied to claims 9-12 above, and further in view of 20150123462 Kamradt; Brian.
21.	Regarding Claim 13, Meier teaches the method of claim 9, but fails to teach further comprising: verifying enough fuel is stored before landing the aircraft.
However Kamradt teaches the method of claim 9, further comprising: verifying enough fuel is stored before landing the aircraft (para 0033, fuel level status).
Meier with further comprising: verifying enough fuel is stored before landing the aircraft as taught by Kemradt, in order to generate an alarm if conditions exceed predefined limits.

22.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 14 above, and further in view of Krogsgaard.
23.	Regarding Claim 15, Kelly, teaches the system of claim 14, but fails to teach further comprising: a compressor located between the hydrogen storage tank and the controller; wherein the compressor is configured to increase a pressure of the fuel from the hydrogen storage tank.
However Krogsgaard, teaches further comprising: a compressor (fig 1 element 2) located between the hydrogen storage tank (fig 1 element 5a, b, c) and the controller (fig 1 element 4); wherein the compressor is configured to increase a pressure of the fuel from the hydrogen storage tank.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, as taught by Kelly, with the compressor taught by Krogsgaard So that “wherein the control of the hydrogen refueling station is optimized…” (para 0006).

24.	Claims 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 14 above, and further in view of Svendstorp.
25.	Regarding claim 16 Kelly teaches the system of claim 14, but fails to teach further comprising: an actuator located between the first landing pad and the first refueling arm; wherein the first refueling arm translates vertically in response to the controller.
However Svendstorp teaches further comprising:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 14, as taught by Kelly with actuator located between the first landing pad and the first refueling arm as taught by Svendstorp in order to allow (“a safe coupling procedure between the nozzle 3 and the orifice 2 is executed.” Page 14, lines18-19).
26.	Regarding claim 20 Kelly teaches the system of claim 14, but fails to teach further comprising: a wireless system coupled to the controller; wherein the wireless system is configured to relay fueling data between the controller, the first aircraft, and the second aircraft.
However Svendstorp teaches further comprising: a wireless system coupled to the controller; wherein the wireless system is configured to relay fueling data between the controller, the first aircraft, and the second aircraft (claims 10-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 14, as taught by Kelly with a wireless system coupled to the controller as taught by Svendstorp to allow (“The refueling transaction and the following payment should be performed as smoothly as possible” page 11, lines 11-12). 

27.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 14 above, and further in view of Haberbusch.
28.	 Regarding claim 17 Kelly teaches the system of claim 14, but fails to teach further comprising: a plurality of sensors located on the first landing pad; wherein the plurality of sensors are configured to detect a proximity of the first aircraft relative to the first landing pad.
Haberbusch teaches further comprising: a plurality of sensors located on the first landing pad; wherein the plurality of sensors are configured to detect a proximity of the first aircraft relative to the first landing pad (para 0081).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 14, as taught by Kelly with a plurality of sensors located on the first landing pad as taught by Haberbusch  in order for “…sensing acceptable alignment.” (para 0075).

29.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 14 above, and further in view of Meier.
30.	 Regarding claim 18, Kelly teaches the system of claim 14, but fails to teach further comprising: a recessed receptacle located on an underside surface of the first aircraft.
However Meier teaches further comprising: a recessed receptacle located on an underside surface of the first aircraft (Fig. 1A, element 102).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 14, as taught by Kelly with a recessed receptacle as taught by Meier, in order to facilitate the landing of the airborne remotely operated and autonomous vehicles.(para 0067).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642